PER CURIAM.
Appellant was re-sentenced after successfully moving to correct his initial sentence, which exceeded the statutory maximum. We reverse ’ and remand the sentence imposed at re-sentencing, because appellant was not represented by counsel at re-sentencing and the record does not show his knowing waiver of the right to counsel. See State v. Scott, 439 So.2d 219 (Fla.1983); Behrman v. State, 696 So.2d 811 (Fla. 2nd DCA 1997); Chestnut v. State, 578 So.2d 27 (Fla. 5th DCA 1991)
REVERSED and REMANDED.
FARMER, C.J., SHAHOOD and TAYLOR, JJ., concur.